Citation Nr: 9909707	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active service from March 1982 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 1995 and April 1996 the case was remanded for 
further evidentiary development.    


REMAND

The veteran is service-connected for headaches, dysthymia, 
early degenerative joint disease secondary to osteoarthritis 
of both knees, asthmatic bronchitis, hypertension, tinea 
cruris, and onychomycosis of the right great toe.  The Board 
notes that service connection was established for dysthymia 
secondary to headaches by rating decision dated November 1, 
1996.  The rating decision evaluated the dysthymia as 30 
percent disabling.  

The Board notes that during the pendency of this appeal, the 
VA issued revised regulations amending the section of the VA 
Schedule for Rating Disabilities regarding asthmatic 
bronchitis, hypertension and dysthymia on October 7, 1996, 
January 12, 1998 and November 7, 1996 respectively.  In view 
of the intended effect of this action to ensure that the 
rating schedule uses current medical terminology, unambiguous 
criteria, and that it reflects medical advances which have 
occurred since the last review, and in an effort to extend to 
the veteran every equitable consideration, the Board believes 
that the veteran's claim should be evaluated pursuant to the 
revised regulations, and that the veteran be afforded VA 
special pulmonary, cardiovascular and psychiatric 
examinations.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991). 

The RO has written the veteran to obtain information 
concerning past and present employment and the reasons for 
termination of employment, but the veteran did not respond.  
During an August 1996 VA psychiatric examination, the veteran 
indicated that he was training for a position at a 
correctional facility.  It is not clear whether the veteran 
is presently employed.

Because of the potential impact of a decision favorable to 
the veteran in this issue, the Board finds that the issues of 
increased ratings are inextricably intertwined with the 
veteran's claim for a total rating based on unemployability 
due to service-connected disability currently on appeal.  See 
Harris v. Derwinski, 1 Vet.App. 180 (1991).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A.  § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

1.  The RO should inquire of the veteran 
whether he is presently employed.  The 
name and the address of the employer, 
type of employment and length of 
employment should be ascertained, and 
whether the position is a full or part 
time position.  If the veteran does not 
respond, other methods of ascertaining 
employment should be used; for example, 
contacting the Social Security 
Administration to see if FICA tax has 
been withheld.  Any information received 
should be associated with the claims 
folder.

2.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's disabilities not already 
part of the claims file from August 1996 
to present.

3.  The RO should schedule the veteran 
for VA special pulmonary, cardiovascular 
and psychiatric examinations to determine 
the severity and extent of any 
impairments.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiners before 
the examinations, for proper review of 
the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for asthmatic 
bronchitis, hypertension and dysthymia in 
light of the new schedular criteria and 
the Court's holdings in Bernard v. Brown, 
4 Vet.App. 384 (1993) and Karnas.  They 
must also review the old criteria for 
each.  The RO must explain to the veteran 
which criteria were used in rating the 
disability and why the selected criteria 
are more favorable to the veteran.

5.  Thereafter, the RO should undertake 
any other necessary development and 
readjudicate the claim for a total rating 
based individual unemployability due to 
service-connected disability.

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

